DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/29/2021, with respect to claims 1-6, 8-10, 12, 14-20 have been fully considered and are persuasive.  The rejections of claims 1-6, 8-10, 12, 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising a controller including a processor, the controller configured to: receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first print setting item in a situation that the received identifier is selected; generate print data including the value set via the displayed print setting screen, wherein the controller 
Kishida’283 shows selecting settings on a setting screen with different configurations of settings based on device type showing settings grayed out that can’t be used because of the device type. Kishida’283 do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first print setting item in a situation that the received identifier is selected; generate print data including the value set via the displayed print setting screen, wherein the controller performs control such that the print data does not include a value of the first print setting item conflicting with a value of a second print setting item that is not displayed on the print setting screen and corresponds to the selected identifier; and-2-Amendment for Application No.: 16/878417 Attorney Docket: 10196693US01transmit the generated print data to the image forming apparatus, therefore this claim is allowable.  

Pandit et al. (US 2009/0201531 A1) shows in paragraph [0028] determining if the job ticket contains any settings that create internal conflicts (inconsistent with job requirements). Pandit do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first print setting item in a situation that the received identifier is selected; generate print data including the value set via the displayed print setting screen, wherein the controller performs control such that the print data does not include a value of the first print setting item conflicting with a value of a second print setting item that is not displayed on the print setting screen and corresponds to the selected identifier; and-2-Amendment for Application No.: 16/878417 Attorney Docket: 10196693US01transmit the generated print data to the image forming apparatus, therefore this claim is allowable.  
	Nakamura et al. (US 2002/0161740 A1) shows in paragraph [0066] an interface with multiple printers of different types wherein different types of printers have different settable items and non-settable items. The interface for the operation setting is designed to carry out setting of the working conditions by taking into account the difference in type of the   
	Tomita et al. (US 2003/0112456 A1) shows in paragraphs [0131] and [0146] shows printer driver capabilities concerning to individual common setting items and performs function conflict performs control such that items found to have no functions by the conflict processing and the extended setting items are grayed out or are not displayed at all, as non-settable items, so as not to be set on the group printer driver UI.  Tomita do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier   
	Iwamoto (US 2019/0294386 A1) shows in claim 1 a printer storing a plurality of predefined print settings associating, by the printer, the received user-specified shortcut ID to a designated group among the plurality of predefined print setting groups the first predefined print setting being a value for a first print setting type, the second predefined print setting being a value for a second print setting type and receiving, by the printer from the client device, a user-specified print setting as another value for the first print setting type that is different from and conflicts with the first predefined print setting for the first print setting type and that does not conflict with the second predefined print setting for the second print setting   

Claims 2-6, 8 and 14-19 depend on allowed claim therefore are also allowed.

Claims 9 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising a controller 

Kishida’283 shows selecting settings on a setting screen with different configurations of settings based on device type showing settings grayed out that can’t be used because of the device type. Kishida’283 do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first setting item in a situation that the received identifier is   
Pandit et al. (US 2009/0201531 A1) shows in paragraph [0028] determining if the job ticket contains any settings that create internal conflicts (inconsistent with job requirements). Pandit do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first setting item in a situation that the received identifier is selected, wherein the controller performs control such that a value of the first setting item conflicting with a value of a second setting item that corresponds to the received identifier and is not displayed on the displayed print setting screen is not able to be set via the displayed print setting screen; generate print data based on the value of the first setting item set via the displayed print   
	Nakamura et al. (US 2002/0161740 A1) shows in paragraph [0066] an interface with multiple printers of different types wherein different types of printers have different settable items and non-settable items. The interface for the operation setting is designed to carry out setting of the working conditions by taking into account the difference in type of the printer. Nakamura do not include all the detailed combined limitations included in the claim including a receive, from an image forming apparatus, an identifier registered to the image forming apparatus; receive a user instruction for selecting the received identifier; display a print setting screen for setting a value of a first setting item in a situation that the received identifier is selected, wherein the controller performs control such that a value of the first setting item conflicting with a value of a second setting item that corresponds to the received identifier and is not displayed on the displayed print setting screen is not able to be set via the displayed print setting screen; generate print data based on the value of the first setting item set via the displayed print setting screen; and transmit the generated print data to the image forming apparatus, therefore this claim is allowable.  

  


  
Claim 10 depend on allowed claim therefore is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675